Citation Nr: 1536522	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  13-23 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral upper extremity nerve entrapment (claimed as hand, wrist, and elbow pain).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel



INTRODUCTION

The Veteran served on active duty form January 2006 to January 2010.

This appeal arose before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA), Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay, a remand is necessary in order to ensure that there is a complete record before the Board prior to a final determination of the claim.

The Veteran has claimed he now suffers from nerve entrapment in both upper extremities that he relates directly to his service.  He stated that in service he had pain in the hands, wrists and elbows which developed into the now diagnosed entrapment.  Therefore, he believes that service connection should be awarded.

A review of the Veteran's service treatment records indicate that in December 2009, on a report of medical history, he had checked "yes" to painful shoulder, elbow and wrist pain, as well as to back pain and numbness and tingling.  He reported that his hands hurt all the time but that he had never reported this to medical personnel.  

A VA examination was performed in November 2010.  He reported having pain in the neck, wrists and elbows.  He indicated that this pain was associated with numbness and tingling in the forearms.  He denied swelling or weakness but commented that he had some tingling pain that was worse in certain positions.  The examination noted that his complaints of tingling were worse with the use of his hands and that he had some associated moderate fatigue.  The neurological examination was negative and his grip strength was normal.  The Tinel's sign was negative over the wrists and elbows and he displayed full range of motion of the wrists, without pain.

Subsequent to this examination, the Veteran provided VA treatment records which included the report of a December 2012 neurological consultation.  He stated that the pains in his hands had come on gradually over the past five years.  He commented that he had numbness in the fingers that was worse on the left; this pain was worse on lying down.  The musculoskeletal examination was normal and his deep tendon reflexes were within normal limits.  Pinprick sensation to the left ulnar distribution was decreased.  Nerve conduction studies were conducted that were minimally abnormal.  He was noted to have extremely mild entrapment of the left ulnar nerve at the elbow.  There was no evidence of peripheral neuropathy, carpal tunnel syndrome, or right ulnar entrapment.  

The Board finds that the examination conducted in November 2010 no longer provides an adequate basis upon which to determine entitlement to the benefit sought.  This examination had found no evidence of any neurological impairment, while the December 2012 nerve conduction studies found, at the least, mild entrapment of the left ulnar nerve. Therefore, the facts concerning the condition have changed significantly since the last VA examination.  Moreover, the 2010 examiner, based on the lack of any neurological or other clinical findings, found that any condition was transient and asymptomatic.  The examiner stated that this condition had been "possibly" associated with upper extremity strain sustained in service.  This is an equivocal opinion and does not provide a sufficient basis for determining entitlement to the benefit sought.   Once an examination is conducted, VA must ensure that that examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).  

The Board has also determined that the RO must ensure that all available treatment records have been associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of all health-care providers, both VA and non-VA, from whom he has sought treatment for his bilateral upper extremity complaints since July 2014.  The Veteran must be requested to sign and return all appropriate consent forms authorizing the release to VA of all identified private treatment records.  For any identified VA treatment records, the RO must continue with all efforts to obtain these records until it is determined that the records do not exist or that further efforts to obtain them would be futile.  All efforts to obtain these records must be documented for inclusion in the claims folder.

2.  Schedule the Veteran for appropriate neurological and / or orthopedic examinations of the bilateral upper extremities.  The examiner must review the entire claims folder, to include the service treatment records, all private and VA treatment records, and the findings of the November 2010 VA examination.  The examination report must indicate that this review was undertaken.  The examiner must provide a definitive diagnosis for all disorders of the upper extremities, to include any nerve entrapment.  The examiner must then opine as to whether any of the diagnosed disorders found are consistent with onset in service, commenting in particular on the complaints of pain in service.  The examiner must provide a complete rationale for the opinions expressed.  If an opinion cannot be made without resorting to mere speculation, this must also be fully explained.

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter advising the Veteran of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Once the above requested development has been completed, the RO must readjducate the claim of entitlement to service connection for bilateral upper extremity nerve entrapment (claimed as hand, wrist, and elbow pain).  If the decision remains adverse to the Veteran, he and his representative must be provided an appropriate supplemental statement of the case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




